UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7389



CALVIN A. BROWN,

                                           Petitioner - Appellant,

          versus


WARDEN OF POWHATAN CORRECTIONAL CENTER,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1272)


Submitted:   February 2, 2004              Decided:   April 7, 2004


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin A. Brown, Appellant Pro Se. Richard Bain Smith, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Calvin A. Brown seeks to appeal the district court’s

order denying his petition filed under 28 U.S.C. § 2254 (2000).                An

appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir 2001).               We have independently

reviewed the record and conclude that Brown has not made the

requisite     showing.       Accordingly,     we   deny    a   certificate     of

appealability, deny Brown’s motions to proceed in forma pauperis,

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately     presented     in   the

materials     before   the   court   and     argument     would   not    aid   the

decisional process.



                                                                        DISMISSED




                                     - 2 -